I find myself unable to agree with the majority opinion. The case is reversed on the sole ground that the evidence is insufficient. The rule announced by many decisions of this court is that *Page 186 
where there is any competent evidence from which a jury may reasonably and logically find a verdict of guilty, this court will not disturb the judgment on the ground of insufficient evidence. White v. State, 13 Okla. Cr. 76, 162 P. 232; Parks v. State, 18 Okla. Cr. 277, 194 P. 281. We find the following testimony in the record: J. R. Orrell, a police officer, testified:
"Q. Do you know the defendant Dick Taggert? A. Yes, sir. Q. How long have you known him? A. I imagine, about a year and a half. Q. I will ask you if on or about the 22nd day of May, 1934, you had occasion to go to his premises on West Reno? A. Yes, sir. Q. West Reno, was he there? A. No, not at that place. Q. Where was he? A. 527 West Washington is where we found him. * * * Q. Did you have a conversation with Dick about the place? A. As we drove up he sad, 'You are just a little too late.' Q. Just what did he say as to being too late? A. He wouldn't tell. Q. Did you have any conversation with him as to what his business was? Mr. Renegar: Objected to unless the officers informed him that any statements he might make would be used against him. The Court: Overruled. Mr. Rennegar: Exception. A. He told us that he was selling a little whisky, and just trying to get along."
W. E. Agee, deputy sheriff, testified to the seizing of three gallons of whisky at the place.
George Kerr, a deputy sheriff, testified of assisting in the search and seizure of the whisky then as follows:
"Mr. Daugherty: When the officers brought this man to the sheriff's office, did you have a conversation with him? A. Yes, he said it was his room down there and that the whisky belonged to him."
Then defendant's counsel brought out on cross-examination that defendant had just left the place before the search was made. *Page 187 
Defendant was the only one who testified in his behalf. He admitted previous convictions under the liquor law. I am of the opinion the evidence amply sustains the judgment, and for that reason I dissent.